IN THE SUPREME COURT OF THE STATE OF DELAWARE

 BENJAMIN F. WHITEMAN,                   §
                                         §
          Defendant Below-               §   No. 251, 2015
          Appellant,                     §
                                         §
          v.                             §   Court Below—Superior Court
                                         §   of the State of Delaware,
 STATE OF DELAWARE,                      §   in and for New Castle County
                                         §   Cr. ID 30901716DI
          Plaintiff Below-               §
          Appellee.                      §

                             Submitted: July 22, 2015
                             Decided:   September 9, 2015

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 9th day of September 2015, upon consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record on appeal, it

appears to the Court that:

      (1)      The defendant-appellant, Benjamin Whiteman, filed this appeal

from the Superior Court’s order, dated May 11, 2015, denying his motion for

correction of sentence. We find no merit to the appeal. Accordingly, we

affirm.

      (2)      Whiteman was sentenced to life imprisonment as a habitual

offender in 1989. This Court affirmed his conviction and sentence on direct
appeal. 1 Since that time, Whiteman has filed multiple repetitive motions

arguing that his habitual offender sentence is illegal because it was imposed

in an illegal manner. This Court has affirmed the Superior Court’s denial of

all of Whiteman’s challenges to his sentence. As we already have held,

Whiteman is “foreclosed from asserting a claim based upon that issue”

because our prior decisions constitute the law of the case. 2

         (3)    We will not continue to invest scarce judicial resources in

addressing Whiteman’s repetitive and frivolous claims. In the future, any

appeal or writ filed by Whiteman challenging the legality of his habitual

offender sentence will be subject to involuntary dismissal without prior

notice under Supreme Court Rule 29(c).

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:



                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




1
    Whiteman v. State, 1991 WL 12112 (Del. Jan. 11, 1991).
2
    Whiteman v. State, 2013 WL 5346310 (Del. Sept. 20, 2013).


                                            2